DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities:  There is a typographical error in line 1.  “claim 16” should be replaced with “claim 27”, see claim 13 with similar limitations.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  There is a typographical error in line 1.  “claim 16” should be replaced with “claim 27”, see claim 14 with similar limitations.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  There is a typographical error in line 1.  “claim 19” should be replaced with “claim 29”, see claim 15 with similar limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the next on-duration start" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the next on-duration start" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12, 16, 18-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US Pub. 20210259044) in view of Nimbalker et al. (US Pub. 2022/0078879).
Regarding claims 1 and 16, Islam teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to determine, by a network node, information associated with at least one period of time that a user equipment is to monitor for a wake-up signal to decode, where the information comprises indications of at least one of a configuration or a behavior for the user equipment to dynamically control the monitoring of the wake-up signal for the decoding (“WUS_transmission=ON/OFF by RRC.  That is, if ON, then the UE monitors for a WUS, if OFF, the UE does not monitor for a WUS.  The enabling/disabling of WUS monitoring can be group-specific, e.g., cell specific, or device (e.g., UE) specific and configured (e.g. by dedicated RRC signaling).” in [0179]), and the indications are indicating whether or not to monitor the wake-up signal for the at least one period of time (“WUS_transmission=ON/OFF by RRC.  That is, if ON, then the UE monitors for a WUS, if OFF, the UE does not monitor for a WUS.” in [0179]) before an on-duration start associated with at least one discontinuous reception configuration provided to the user equipment (“configured ON duration for PDCCH monitoring” in [0180]).  Islam, however, does not teach communicate physical downlink control channel signaling comprising the information towards the user equipment.  Nimbalker teaches communicate physical downlink control channel signaling comprising the information towards the user equipment (“the UE may receive information in PDCCH Downlink Control Indicator or Downlink Control Information (DCI) (e.g. in PDCCH scheduling UL/DL data for the UE) or a MAC Control Element, indicating whether the UE needs to monitor WUS in subsequent WUS monitoring occasions, e.g., dynamic/semi-dynamic enabling/disabling of WUS monitoring” in [0053]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam to have communicate physical downlink control channel signaling comprising the information towards the user equipment as taught by Nimbalker in order to dynamically enabling WUS monitoring [0053]. 
Regarding claims 3 and 18, Islam teaches the on-duration start is for a next on-duration associated with at least one discontinuous reception configuration assigned to the user equipment (“configured ON duration for PDCCH monitoring” in [0180]).
Regarding claims 4 and 19, Nimbalker teaches the indications are of a configuration to dynamically control the monitoring of the wake-up signal for the decoding are using a medium access control element associated with the physical downlink control channel signaling (“MAC Control Element” in [0053]).
Regarding claims 5 and 20, Nimbalker teaches the indications are of a configuration to dynamically control the decoding of the wake-up signal are using downlink control information associated with the physical downlink control channel signaling (“Downlink Control Information (DCI)” in [0053]).
Regarding claims 6 and 21, Islam teaches the indications are of a configuration to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication of a number of discontinuous reception cycles associated with the at least one discontinuous reception configuration for the user equipment to one of monitor for the wake-up signal or not monitor for the wake-up signal before the on-duration start associated with the at least one discontinuous reception configuration provided to the user equipment [0150].
Regarding claims 7 and 22, Islam teaches the indications are of a configuration identifying to the user equipment to monitor the wake-up signal for the at least one period of time (“WUS_transmission=ON/OFF by RRC.  That is, if ON, then the UE monitors for a WUS, if OFF, the UE does not monitor for a WUS.” in [0179]) before a next on-duration start associated with the at least one discontinuous reception configuration provided to the user equipment (“configured ON duration for PDCCH monitoring” in [0180]).
Regarding claims 12 and 27, Islam teaches the indications to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication to monitor for the wake-up signal for the at least one period of time before a start of the next on duration if there was no communication of uplink data or downlink data was performed during a previous active time for the user equipment (“enter a state known as Discontinuous Reception Mode (DRX) after a period of inactivity” in [0090]).

Claims 8-11 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. in view of Nimbalker et al. and further in view of Kim et al. (US Pub. 2020/0351777).
Regarding claims 8 and 23, Islam in view of Nimbalker teaches the limitations in claims 1 and 16 as shown above.  Islam in view of Nimbalker, however, does not teach the indications are for a behavior of the user equipment to monitor for the wake-up signal only during one of a short discontinuous reception cycle or a long discontinuous reception cycle.  Kim teaches the indications are for a behavior of the user equipment to monitor for the wake-up signal only during one of a short discontinuous reception cycle or a long discontinuous reception cycle (“the WUS monitoring operation may be performed only in relation to the Long DRX cycle but may not be performed while the short DRX cycle operation is configured” in [0279]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam in view of Nimbalker to have the indications are for a behavior of the user equipment to monitor for the wake-up signal only during one of a short discontinuous reception cycle or a long discontinuous reception cycle as taught by Kim in order to perform only one of the short DRX cycle operation and the WUS operation [0278]. 
Regarding claims 9 and 24, Kim teaches the indications for the behavior of the user equipment are indicating to monitor the wake-up signal for the at least one period of time only when the long discontinuous reception cycle is being used (“the WUS monitoring operation may be performed only in relation to the Long DRX cycle but may not be performed while the short DRX cycle operation is configured” in [0279]).
Regarding claims 10 and 25, Kim teaches the indications to dynamically control the monitoring of the wake-up signal for the decoding are indicating that when the short discontinuous reception cycle is being used to monitor the next on-duration start for the wake-up signal without monitoring for the wake-up signal in advance of the next on-duration start (In the case where the short DRX cycle operation is performed over the WUS operation in [0277]-[0279]).
Regarding claims 11 and 26, Kim teaches the indications to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication to monitor a further discontinuous reception cycle enabled after one of the long discontinuous reception or the short discontinuous reception has been monitored for a period of time (“while the drx-ShortCycleTimer is running, the UE may not perform the WUS monitoring operation” in [0279]).
Claims 13, 14, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. in view of Nimbalker et al. and further in view of Zhou et al. (US Pub. 2020/0100179).
Regarding claims 13 and 28, Islam in view of Nimbalker teaches the limitations in claims 12 and 27 as shown above.  Islam in view of Nimbalker, however, does not teach for a case there was no uplink data or downlink data performed during the previous active time, the indications to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication to monitor the on-duration without monitoring the wake-up signal in advance.  Zhou teaches for a case there was no uplink data or downlink data performed during the previous active time, the indications to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication to monitor the on-duration without monitoring the wake-up signal in advance (“Based on the power saving timer expiring, stop monitoring the power saving signal/channel, and monitor the PDCCHs” in step 3412 in Figure 34 where the power saving signal is the wake-up signal).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam in view of Nimbalker to have for a case there was no uplink data or downlink data performed during the previous active time, the indications to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication to monitor the on-duration without monitoring the wake-up signal in advance as taught by Kim2 in order to comply the power saving timer expiring [0337]. 
Regarding claims 14 and 29, Zhou teaches for a case there was uplink data or downlink data performed during the previous active time, the indications to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication to monitor for the wake-up signal in advance (“Restart the power saving timer and/or monitor PDCCHs based on receiving the power saving signal” in step 3410 in Figure 34 where the power saving signal is the wake-up signal).
Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. in view of Nimbalker et al. and Zhou et al. and further in view of Hwang et al. (US Pub. 2020/0367168).
Regarding claims 15 and 30, Islam in view of Nimbalker and Zhou teaches the limitations in claims 14 and 29 as shown above.  Islam in view of Nimbalker and Zhou, however, does not teach the indication to monitor for the wake-up signal in advance is based on an acknowledgement being received by the user equipment in response to uplink data being performed during the previous active time for the user equipment.  Hwang teaches the indication to monitor for the wake-up signal in advance is based on an acknowledgement being received by the user equipment in response to uplink data being performed during the previous active time for the user equipment (“a response of uplink transmission and carries an HARQ ACK/NACK signal” in [0070]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam in view of Nimbalker and Zhou to have the indication to monitor for the wake-up signal in advance is based on an acknowledgement being received by the user equipment in response to uplink data being performed during the previous active time for the user equipment as taught by Hwang in order to provide feedback on uplink transmission [0070]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414